Citation Nr: 1107283	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-24 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1942 to February 
1946, from April 1946 to February 1948, and from May 1949 to 
December 1949.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran provided testimony at a February 2011 hearing before 
the undersigned.  A transcript of that proceeding is associated 
with the claims folder.  At the hearing, the Veteran submitted 
additional evidence and waived RO consideration of that evidence.  
38 C.F.R. § 20.1304 (2010).

In July 2010 and October 2010 written communications, the Veteran 
revoked the power of attorney for his representative, Disabled 
American Veterans.  Thus, the Veteran is unrepresented for the 
current appeal.   

The Board remanded the Veteran's appeal in October 2009.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The record raises the issues of entitlement to service connection 
for Parkinson's disease and benign prostatic hypertrophy.  See 
February 2011 hearing transcript and February 2011 private 
treatment letter from Dr. S.R..  These issues were not developed 
or certified for appeal.  As such, the Board REFERS the 
issues of entitlement to service connection for 
Parkinson's disease and benign prostatic hypertrophy to 
the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence does not show a diagnosis of ALS.


CONCLUSION OF LAW

Service connection for ALS is not warranted.  38 U.S.C.A. §§ 
1110, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran substantially compliant pre-
adjudication notice by letter dated in December 2008.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, as well as VA outpatient 
treatment records and private treatment records, provided the 
Veteran an opportunity to testify before the Board, and assisted 
the Veteran in obtaining evidence.  The Board notes that the 
Veteran has not been given a VA examination because there is no 
evidence of a diagnosis of ALS.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

Service Connection Law and Regulations

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
Id.  Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, including 
amyotrophic lateral sclerosis, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

Discussion

The Veteran contends that he has ALS that is related to his 
service.  Specifically, he testified that he has heard that when 
one does not have control of the bowels, the condition is 
referred to as Lou Gehrig 's disease; however, he subsequently 
states during the hearing that he has not been diagnosed with 
this condition.  See February 2011 hearing transcript.    

The Veteran's service treatment records, including a February 
1946 separation physical examination and a December 1949 
separation physical examination contain no evidence of 
complaints, treatment, or diagnosis of an ALS condition.  

Post-service VA outpatient treatment records are negative for 
complaints, treatment, or a diagnosis of ALS.  Likewise, a 
February 2011 private treatment letter from Dr. S.R. is negative 
for complaints, treatment, or a diagnosis of ALS.

Upon review of the record, there is no evidence documenting post-
service treatment for the Veteran's claimed ALS condition and the 
Veteran has not alleged that he has continuously experienced 
symptoms of ALS since service.  At separation from service, no 
pertinent defects or diagnoses were noted.  The post-service 
medical records do not include any diagnosis of ALS.  The Board 
acknowledges the Veteran's contentions of ALS; however, ALS is 
not a condition that may be diagnosed by its unique and readily 
identifiable features.  The presence of ALS is a determination 
"medical in nature" and is not capable of lay observation.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Absent a diagnosis 
of a current disability, Veteran has failed to meet the critical 
first element of a service connection claim and as such, his 
claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply.  See 
38 U.S.C.A. § 5107(b).   


ORDER

Service connection for amyotrophic lateral sclerosis is denied.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


